Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 8 in figure 1 is said to be indicating the shaft however it appears that no shaft has been illustrated since the rounded corner on the inner peripherally of the inner ring is visible from the dashed axis line to the cross-sectioned portion of the ring.  Either a shaft should be added or the reference character removed from the drawings and specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Clam 1, line 3, “and radially” should read - -and a radially- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How close must the recess be to meet the requirement of near?  At what distance from the opening would the recess no longer be considered near?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta, WO2017082359.
Regarding claim 1, Ikuta discloses a snap ring for guiding rolling elements between an inner ring and an outer ring of a bearing assembly (intended use), the snap ring comprising: an annular body (3a or 3e) having an axially facing side surface (left or right sided in figures 3 and 10) and [a] radially extending flange (31 or 31a, the tapered portion of the ring defines a flange), the body being circular and having a circumferential gap (space between 4a and 4b in the first embodiment or the space between the two 4c characters in figure 11) between a first end (4a or 4c) of the body and a second end (4b or 4c) of the body and a recess (5a or 5c) in the side surface near the gap, wherein the recess (5a or 5c) is configured such that a tool is introducible into the recess from outside the bearing assembly in order to remove the snap ring from the bearing assembly.
Regarding claim 2, Ikuta discloses that the recess has a recess bottom in the axial direction or the recess extends axially through the body (5a or 5c are holes or openings in the ring, the claim covers both through holes or blind holes thus by disclosing holes in general Ikuta anticipates the limitations of this claim).
Regarding claim 3, Ikuta discloses that the annular body and the flange are comprised of steel (see attached translation which discloses spring steel, see page 3 lines 41-42 of attached translation).
Regarding claim 6, Ikuta discloses that the gap comprises an arc of about 20 degrees or less (as illustrated in the figures showing the ring in the closed configuration the gap between the two ends is less than 20 degrees).
Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


OR
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikuta, WO2017082359.
Ikuta appears to show that the recess within the circumferential end of the ring has a radial width that is 50 to 70% of a radial width of the annular body (see figures 4, 6, 8 and 9 that show that the opens are 50% but less than 70% of the radial width of the annular body at the location within the body that the recess is located).
While Ikuta appears to anticipate this feature of the claims based on the drawings the reference is silent with regards to a specific size.
Therefore if found not to be anticipated by Ikuta the limitations of the claim would also be obvious matter of design choice, since Applicant has not disclosed that the width of the recess relative to the width of the annular body solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well within this range or outside of this range.  Also, selection the specific range for the width would have been within the ordinary skill in the art since selection the radial width of the opening would be based on the factors of the tool size and the required strength that the part needs to have so that it doesn’t break when using the tool, this feature of the width would not be inventive but rather optimization of a feature already known in the prior art for the two factors noted above (must receive the tool but must also not weaken the part to the point that it fails when using the tool).  It is noted that paragraph 0011 states the same general reasons of above, however these are general design considerations that are common knowledge and commonly applied in the mechanical arts, the hole would have to be big enough for the tool but not so big that the ring breaks upon using the tool, this is not solving any particular problem but merely providing the reasoning behind designing in general.  There is no criticality outside of the common and ordinary design constraints provided by Applicant in the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta, WO2017082359, in view of Meinlschmidt, USP 4,558,962.
Regarding claim 5, Ikuta discloses a bearing assembly comprising: an inner ring (27), an outer ring (26), and rolling elements (21) disposed between the inner ring and the outer ring, and the snap ring according to claim 1 in engagement with the inner ring or the outer ring (engages with the end of the inner ring in figure 3 or the end of the outer ring in figure 10).
However, by claiming the bearing assembly the interpretation of claim 1 no longer allows for the preamble to be treated as intended use, thus Ikuta does not disclose that the snap rings guide the rolling elements.
Meinlschmidt teaches a different snap ring (5) that also includes a flange (defining surface 9) that extends from a main body having an axial facing side surface (axially outer surface of 7) wherein the snap ring is inserted into the outer ring to function as a guiding surface for the roller element (3).
It would have been obvious to one having ordinary skill in the art to use the snap ring of Ikuta in any other known location within a bearing assembly instead of acting as a retaining ring for the ring itself, including placing the ring within the outer ring to function as a guiding element for the rolling elements, as taught by Meinlschmidt, since changing the location of the snap ring to retain a different element within the bearing provides the same predictable result of retaining the bearing element in place.  Regardless of the snap ring holding the rings in place or holding and guiding the rolling elements in place the structure of the snap ring can be the same, this feature is merely defining the function of the snap ring.  The prior art of record demonstrates that this function of the snap ring is not new, novel or inventive and thus using a different snap ring in a previously known location is not inventive but is rather a matter of substituting one known snap ring for another known snap ring, both of which would provide the primary function of retaining an element in its location.
Allowable Subject Matter
Claim 7, and dependent claims 8 and 9, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record shows common snap ring configurations with two holes for the insertion of a tool, one on each side of the gap, claim 7 is defining that only one of the segments adjacent to the gap has the recess while the other is recess free, this is contrary to the common practice in the art.  Absent hindsight reasoning there is no teaching, suggestion or modification found in the prior art or within the general skill of a worker in the art to provide a snap ring with only one recess in one of the segments adjacent to the gap.
Claim 10 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Similar to claim 7 the claim is defining the annular surface as only having the one recess and is thus allowable for the same reason.
Conclusion
The prior art of record but not relied upon show different configurations of snap rings that meet the structural requirements of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656